Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 1 of 16




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                          Case No.: 1:20-cv-24109

  FLORIDA FAIR HOUSING ALLIANCE, INC.

           Plaintiff,

  v.

  PINELLAS-ALLEN’S CREEK ASSOCIATES,
  LLC d/b/a THE COLUMNS AT ALLEN’S
  CREEK, and ECI Management, LLC,

           Defendants.

  _______________________________________/

                 DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S AMENDED
                 COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

           Defendant, Pinellas-Allen’s Creek Associates, LLC d/b/a The Columns at Allen’s Creek

  (“Defendant” or “the Complex”), pursuant to Federal Rules of Civil Procedure 12(b)(1) and

  12(b)(6), moves to dismiss Plaintiff’s Amended Complaint (“Complaint”) and states in support:1

                                             INTRODUCTION

           On December 21, 2020, Plaintiff filed a single-count Amended Complaint for alleged

  violations of the Fair Housing Act, 42 U.S.C. §§ 3604(d) (the “FHA”) under the theory that

  Defendant’s applicant screening practices have a disparate impact on Black and Hispanic

  individuals. Compl. ¶¶ 22, 35-39. More specifically, Plaintiff alleges that its employee/agent –

  who was not an actual applicant and had no interest in becoming a tenant in any of Defendant’s

  premises – posed as a prospective tenant; made a single phone call to Defendant’s agent;


  1
    Defendant notes venue is improper because the events giving rise to the actions alleged in the Complaint
  occurred in the Middle District of Florida. See Compl. ¶¶ 8, 17. Defendant reserves its right to file a motion
  seeking to transfer this matter to the appropriate venue.

  4827-9394-1714.1                                      1
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 2 of 16




  represented that he had a felony conviction and asked whether that conviction would foreclose the

  possibility of living in Defendant’s premises; and was told that the felony conviction would result

  in a denied rental application. Compl. ¶¶ 17-20. As will be set forth in greater detail below,

  Plaintiff’s Complaint must be dismissed in its entirety. First, Plaintiff fails to state a claim for

  unlawful disparate impact as the allegations concerning a single encounter are insufficient to create

  a policy and, even if they were sufficient to create a policy, the Complaint lacks the requisite

  factual allegations to establish that any alleged policy has a disparate impact on a protected class.

  Second, even if Plaintiff did allege sufficient facts to set forth a plausible claim for unlawful

  disparate impact, Plaintiff’s Complaint must nevertheless be dismissed for a failure to plead

  standing under the Fair Housing Act.

                                       FACTUAL ALLEGATIONS

           Plaintiff alleges that it is a fair housing advocacy and non-profit organization that

  investigates housing providers that it suspects engage in practices that violate the FHA. Compl. ¶

  6. Accordingly, Plaintiff alleges that on May 9, 2020, it directed a Hispanic male2 with a felony

  conviction (the “Field Tester”) to call Defendant to ask whether having a felony conviction would

  result in a denied rental application. Compl. ¶¶ 16-20. According to Plaintiff, Defendant’s agent

  told the Field Tester that a felony conviction would result in a denied application. Id. ¶ 19. The

  Complaint is devoid of any other details regarding the conversation, but does make clear that the

  sole basis for Plaintiff’s allegations is a singular phone call made by a Field Tester who had no

  actual interest in or intent to rent at Defendant’s property. See generally, id. According to Plaintiff,

  this singular alleged incident – and this incident alone – constitutes a pattern and practice of


  2
   Plaintiff does not allege that its agent/employee made Defendant aware of its agent/employee’s race or
  national origin during the alleged phone call, or otherwise allege plausible facts to establish that Defendant
  or its agents had any reason to know the Field Tester’s race.

  4827-9394-1714.1                                      2
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 3 of 16




  engaging in housing practices that violate the FHA by having a disparate impact on individuals of

  color. Id. ¶¶ 21-23. Importantly, the Complaint is devoid of any allegations suggesting that

  Defendant actually denies rental applications from convicted felons; that the Field Tester applied

  and was denied; that the Field Tester was denied the ability to apply; that the Field Tester was told

  not to apply; or that similarly situated white applicants with felony convictions were approved to

  rent. See generally, id. ¶¶ 1-41.

                                      MEMORANDUM OF LAW

    I.     Motion to Dismiss Standard.

           Federal Rule of Civil Procedure 8(a) requires “a short and plain statement of the claims”

  that “will give the defendant fair notice of what the plaintiff's claim is and the ground upon which

  it rests.” Fed. R. Civ. P. 8(a). The Supreme Court holds that “[w]hile a Complaint attacked by a

  Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff's obligation

  to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions,

  and a formulaic recitation of the elements of a cause of action will not do. Factual allegations must

  be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

  550 U.S. 544, 555 (2007) (internal citations omitted).

           “To survive a motion to dismiss, a Complaint must contain sufficient factual matter,

  accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Id. Thus, “only a Complaint that states a plausible claim for relief survives a motion to

  dismiss.” Id. at 679. When considering a motion to dismiss, the Court must accept all of the




  4827-9394-1714.1                                   3
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 4 of 16




  plaintiff's allegations as true in determining whether a plaintiff has stated a claim for which relief

  could be granted. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).

            The Court must also dismiss a Complaint where it lacks subject matter jurisdiction over

  one or more plaintiffs’ claims. See Fed. R. Civ. P. 12(b)(1); see also Steel Co. v. Citizens for a

  Better Environment, 523 U.S. 83, 95 (1998) (“The requirement that jurisdiction be established as

  a threshold matter springs from the nature and limits of the judicial power of the United States and

  is inflexible and without exception” and “[e]very federal appellate court has a special obligation

  to satisfy itself . . . of its own jurisdiction”). Attacks on subject matter jurisdiction come in two

  forms: "facial attacks" and "factual attacks." See Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th

  Cir. 1990). “Facial attacks” require the Court to “merely look and see if the plaintiff has sufficiently

  alleged a basis of subject matter jurisdiction, and the allegations in his Complaint are taken as true

  for the purpose of the motion.” Id. (internal citations and quotations omitted). On the other hand,

  a “factual attack” challenges “the existence of subject matter jurisdiction in fact, irrespective of

  the pleadings." Id. For this reason, "matters outside the pleadings, such as testimony and affidavits,

  are considered” (Id.) when analyzing a factual attack on jurisdiction. “It is elementary that a district

  court has broader power to decide its own right to hear the case than it has when the merits of the

  case are reached.” Williamson v. Tucker, 645 F.2d 404, 412-13 (5th Cir. 1981).3

      II.   Plaintiff Fails to Plead Sufficient Plausible Facts to Establish A Prima Facie Claim of
            Disparate Impact (or unlawful discriminatory effects) under the Fair Housing Act.

            Section 3604(d) of the Fair Housing Act prohibits a housing provider from representing to

  applicants that housing “is not available … when such dwelling is in fact so available” due to

  “race, color, religion, sex, handicap, familial status, or national origin.” 42 U.S.C. 3604(d). The



  3
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981), the Eleventh Circuit adopted all
  decisions of the former Fifth Circuit prior to October 1, 1981 as binding precedent.
  4827-9394-1714.1                                   4
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 5 of 16




  FHA’s prohibition includes policies that have a disparate impact on protected persons. See Tex.

  Dep’t of Hous. & Cmty. Affs. v. Inclusive Cmtys. Project, Inc., 576 U.S. 519, 527 (2015)(“Inclusive

  Communities”).

           To establish a disparate impact claim under the FHA, Plaintiff must allege that “defendant

  has a practice that is ‘not intended to discriminate’ but nonetheless has a ‘disproportionately

  adverse effect on minorities.’” Fla. Fair Hous. All., Inc. v. Park E.-West Ltd., No. 20-21976-Civ,

  2020 U.S. Dist. LEXIS 159399, at *5 (S.D. Fla. Sep. 1, 2020) (Scola, J.) (citing Ricci v. DeStefano,

  557 U.S. 557, 577 (2009). The practice must also be “unjustified by a legitimate rationale.” Id.

  (citing Inclusive Comtys., 576 U.S. at 541. A plaintiff who relies on statistical disparities to allege

  disparate impact must fail if the plaintiff cannot point to a defendant’s policy causing the disparity

  such that there is a causal connection between the offered statistics and the defendant’s practice.

  Id.

           In other words, a prima facie case of disparate impact discrimination will fail unless it

  demonstrates both relevant statistical disparity (evidence comparing members of the protected

  class affected by the challenged policy with non-members affected by the challenged policy), and

  also a plausible showing of “robust causality” between the challenged policy and that statistical

  disparity. Inclusive Comtys., 576 U.S. at 521. Succinctly, a “plaintiff who fails to allege facts at

  the pleading stage or produce statistical evidence demonstrating a causal connection cannot make

  out a prima facie case of disparate impact.” Id.; see also Oviedo Town Center II, L.L.L.P. v. City

  of Oviedo, Florida, 759 F. App’x 828 (11th Cir. 2018) (granting defendants’ 12(b)(6) motion to

  dismiss Complaint discrimination under the FHA). This is because racial imbalance, without

  more, “does not establish a prima facie case of disparate impact. Id.




  4827-9394-1714.1                                  5
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 6 of 16




           Specifically, Plaintiff alleges that during a single phone call, Defendant’s agent purportedly

  told Plaintiff’s Field Tester that Defendant would automatically deny his application due to his

  record felony conviction. Compl. ¶ 19. Plaintiff’s 41 paragraph Complaint explicitly concludes

  without factual basis that Defendant’s “policy” is “unlawful” under the Fair Housing Act because

  “it has a “disparate impact on Black and Hispanic people.” See e.g., Compl. ¶¶ 21, 23, 27, 30, 35,

  37. Plaintiff’s conclusions of the existence, operation, and application of an alleged “policy” that

  is “unlawful” and has a “disparate impact” on a protected class are wholly unsupported by any

  facts.

           In Schwarz v. City of Treasure Island, 544 F.3d 1201 (11th Cir. 2008), an operator of

  halfway houses for recovering alcoholics (considered “disabled” under the Fair Housing Act)

  alleged that a city’s zoning ordinance had a disparate impact on the protected class of people with

  disabilities. The operator’s claim failed and was dismissed, however, because he provided no

  comparative data to support a prima facie case of disparate impact. The Schwarz plaintiff failed to

  provide “an adequate statistical foundation for a disparate impact claim because he presented no

  comparative data at all,” relying instead on a “bald assumption” that the ordinance’s effect on the

  halfway houses would have a disparate impact on recovering alcoholics. Id. at 1217-18.

           In the instant case, Plaintiff blithely concludes without any factual support in its Complaint

  that:

                      [1]     Defendant’s practice of, without any review or
                      investigation, turning away individuals with a felony
                      criminal record is an arbitrary and artificial barrier to
                      housing, the likes of which is unnecessary to achieve a valid
                      interest or legitimate objective;

                      [2]    a robust causal link exists between the Defendant’s
                      discussed practices and the disparate impact on Black and
                      Hispanic people;



  4827-9394-1714.1                                   6
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 7 of 16




                        [3]    the practice has a direct, disproportionate
                        discriminatory effect on Black and Hispanic individuals;

                        [4]     Defendant has violated the Fair Housing Act by,
                        inter alia, making unavailable and/or otherwise denying the
                        dwelling to individuals on the basis of race and/or criminal
                        record;

                        [5]     there is a direct link between the disparate impact and
                        Plaintiff’s injury.

  Compl. ¶¶ 35-.39. In other words, the Complaint merely states the elements of a prima facie case

  of disparate impact discrimination under the Fair Housing Act as set forth in Inclusive

  Communities. As fully set forth below, the Complaint fails to provide factual support for the

  existence of any allegedly facially neutral policy with unlawful discriminatory effects, fails to

  provide any factual support for any racial disparity in housing applications, and also fails to prove

  any “robust causality” between an alleged policy and an alleged statistical racial disparity.

  Accordingly, Plaintiff’s Complaint must be dismissed.

      i.        The Complaint does not state the existence of any facially neutral policy with
                allegedly discriminatory effects.

           In the Complaint, Plaintiff contends that Defendant has an illegal “practice of, without any

  review or investigation, turning away individuals with a felony criminal record.” Compl. ¶ 35.

  Contrary to Plaintiff’s contentions, the Complaint fails to show the Defendant has such a practice

  in place. Rather, a single encounter with a single agent of Defendant is insufficient to preliminarily

  establish the existence of a customarily applied policy. Indeed, Plaintiff’s only factual allegation

  of the existence of facial neutral policy with a racially discriminatory effect is a single paragraph

  of the Complaint:

                     On May 9, 2020, at approximately 12:39 PM, FT [field tester] called
                     the Complex at phone number 727-536-6375. After dialing this
                     number, FT was connected to an agent of Defendant, of whom
                     identified herself as ‘Rayetta’. FT first asked whether the rental

  4827-9394-1714.1                                    7
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 8 of 16




                     property was available, to which Defendant responded, without
                     hesitation, that property was available, namely, one-bedroom
                     apartment. FT then asked whether his (FT’s) rental application
                     would be denied due to FT’s record felony conviction, to which
                     Defendant immediately retorted: ‘no I’m sorry it will be declined.’

  Compl. ¶ 19. Plaintiff apparently supposes that a description of a single encounter with a single

  agent of Defendant is sufficient to preliminarily establish the existence of a customarily applied

  policy. Plaintiff is incorrect. A “threshold” foundation for a claim of disparate impact is factual

  support for the proposition as to whether a “policy” allegedly causing the discriminatory effect

  even exists. See Fortune Society, 388 F.Supp.3d at 173 (denying summary judgment to plaintiff

  on disparate impact claim for alleged criminal history ban because “plaintiff cannot meet its burden

  without [an] initial showing that a ban exists”).

            Other than the allegation of a one-time decision stated during Plaintiff’s verbal exchange

  with Defendant’s agent, the Complaint is devoid of any factual allegations of the existence of a

  challenged “policy.” While a single encounter might be factually sufficient for a case of intentional

  discrimination (or disparate treatment) to survive a motion to dismiss, a single encounter does not

  a “policy” make. Inclusive Communities, 135 S.Ct. at 2523 (a disparate impact plaintiff “will not

  easily be able to show ... a policy causing a disparate impact because [. . .] a one-time decision

  may not be a policy at all”). As Plaintiff’s Complaint fails to meet even the prima facie element of

  a disparate impact case (identifying an operative policy allegedly causing a discriminatory effect),

  the Complaint must be dismissed.

      ii.       Disparate impact discrimination theory requires statistical evidence of racial
                disparity and a causal connection between that disparity and the challenged policy
                to make out a prima facie claim of violation of the Fair Housing Act.

            As in the failed claim of disparate impact discrimination in Schwarz, Plaintiff here has

  provided “no comparative data at all” to show that any particular class of people protected by the



  4827-9394-1714.1                                    8
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 9 of 16




  Act are disproportionately impacted by the alleged “policy” of Defendant. Schwarz, 544 F.3d at

  1217-18. Like the Schwarz plaintiff, Plaintiff here makes nothing but a “bald assumption” that the

  challenged policy “has a disparate impact on Black and Hispanic individuals.” Compl. ¶ 22.

  Plaintiff not only neglects “to allege facts at the pleading stage or produce statistical evidence” in

  support of this “naked conclusion” of disparate impact, but also fails to provide any evidence of

  the “robust causality” between the challenged policy and the disparate impact claimed. Oviedo

  Town Center II 759 F. App’x at 835 (upholding trial court’s finding of lack of prima facie case of

  disparate impact).

           Plaintiff’s attempts to meet the Supreme Court’s Inclusive Communities prima facie

  standard for a claim of disparate impact test solely on its vague reference to “recent data, studies

  and HUD findings” that “Hispanic and Black people are arrested, convicted, and imprisoned at

  vastly disproportionate in country as a whole, of which is consistent with the State of Florida.”

  Compl. ¶ 26. The Complaint appears to ascribe the alleged “recent data, studies and HUD findings”

  regarding disproportionate representation of “Hispanic and Black” people being “arrested,

  convicted, and imprisoned” to a 2016 HUD “Office of General Counsel Guidance on Application

  of Fair Housing Act Standards to the Use of Criminal Records by Providers of Housing and Real

  Estate-Related Transactions.” As a “guidance” document, this memorandum only expresses

  HUD’s enforcement policies for those allegations of disparate impact discrimination it investigates

  or prosecutes. Plaintiff’s general conclusory allegation of unlawful disparate impact from criminal

  history screenings are based solely on quotations of hearsay policy statements from HUD’s

  guidance document, are not factually specific to the challenged alleged “policy” at issue in the

  Complaint, and are inaccurately and misleadingly excerpted by Plaintiff.




  4827-9394-1714.1                                  9
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 10 of 16




            Perhaps more significant, HUD’s policy position on disparate impact has changed since

   the referenced 2016 guidance document. Specifically, on October 26, 2020, the Department of

   Housing and Urban Development’s final rule on the implementation of the Fair Housing Act’s

   disparate impact standard became effective (the “Final Rule”). HUD’s Implementation of the Fair

   Housing Act’s Disparate Impact Standard, 85, 60288 (Sept. 24, 2020). HUD’s Final Rule revised

   its 2013 Fair Housing Act disparate impact standards to reflect the U.S. Supreme Court’s 2015

   decision in Texas Department of Housing and Community Affairs v. Inclusive Communities

   Project, Inc. Id. at 60289. The Final Rule aligns with Inclusive Communities, which stated that

   liability in disparate impact cases cannot be “imposed based solely on a showing of a statistical

   disparity.” Id. at 60298. The Final Rule clarifies that a plaintiff must show that the policy or

   practice has a ‘‘disproportionately adverse effect’’ on members of a protected class in order to

   bring a disparate impact claim. Id. at 60313. Without that showing, a plaintiff has not alleged the

   prima facie element of a “robust causal link” between the policy and the claimed disparate impact

   required by the Inclusive Communities decision. Id. at 60289. Specifically, HUD’s Final Rule

   added the word ‘‘disproportionately’” to “clarify that it is not enough to simply state that some

   number of members of a protected class are affected, but that a plaintiff must show that the policy

   or practice disproportionately affects members of protected class compared to similarly situated

   non-members.” Id. at 60313. Therefore, even with the presumption of factual truth, the Complaint

   cannot be saved from its fatal defect of failure to state a claim upon which relief can be granted as

   a matter of law.

            As Plaintiff has failed to meet its burden of establishment of even a prima facie case of

   disparate impact discrimination under the Fair Housing Act, Defendant’s motion must be granted

   and Plaintiff’s Complaint dismissed in full.



   4827-9394-1714.1                                 10
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 11 of 16




   III.     Plaintiff’s Complaint Must be Dismissed For a Failure to Plead Standing.

            Even if Plaintiff did allege sufficient facts to set forth a plausible claim for unlawful

   disparate impact, Plaintiff’s Complaint must nevertheless be dismissed for a failure to plead

   standing under the Fair Housing Act. A threshold question in every federal case is whether the

   plaintiff has made out a “case or controversy between himself and the defendant within the

   meaning of Article III of the U.S. Constitution. See Warth v. Seldon, 422 U.S. 490, 498, 95 S.Ct.

   2197; 45 L. Ed. 2d 343 (1975). As this Court and others have observed, “the doctrine of standing

   is a ‘core component’ of this fundamental limitation that ‘determine[es] the power of the court to

   entertain the suit.” MSP Recovery, LLC v. Allstate Ins. Co., 276 F. Supp.2d 1311, 1313 (S.D. Fla.

   2017)(Scola, J.) (quoting Hollywood Mobile Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259,

   1264-65 (11th Cir. 2011). Without standing, “a court is not free to opine in an advisory capacity

   about the merits of a plaintiff’s claims, and the court is powerless to continue.” Id. (quoting

   Hollywood Mobile Estates, 641 F.3d at 1265). Standing, therefore, “is not a mere pleading

   requirement but rather an indispensable part of the plaintiff’s case.” Lujan v. Defenders of Wildlife,

   504 U.S. 555, 561 (1992).

            Private citizens and indeed organizations like Plaintiff may prosecute claims under the Fair

   Housing Act, provided they have appropriate standing to do so. Havens Realty Corp. v. Coleman,

   455 U.S. 363, 378-79 (1982). To adequately allege standing, a plaintiff must show: (1) they have

   suffered an “injury in fact” that is concrete and particularized and actual or imminent, i.e. not

   conjectural or hypothetical; (2) that there is a causal connection between the injury complained of

   that is fairly traceable to the defendant and not some third party not before a court; and (3) that it

   is likely and not merely speculative that the injury will be redressed by a favorable opinion. Lujan

   v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). For organizational plaintiffs like Plaintiff,



   4827-9394-1714.1                                 11
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 12 of 16




   an organization can adequately allege standing if it is able show “a concrete and demonstrable

   injury to the organization’s activities” that is “more than simply a setback to the organization’s

   abstract interests.” Havens 455 U.S. at 379.

            The Eleventh Circuit, expanding on Havens, has further explained that an “organization

   has standing to sue on its own behalf if the defendant’s illegal acts impair its ability to engage in

   its projects by forcing the organization to devote resources to counteract those illegal acts.”

   Common Cause/Georgia v. Billups, 554 F.3d 1350 (11th Cir. 2009). To qualify as a cognizable

   Article III injury, the organization’s diverted resources must be independent of the cost of detecting

   and challenging allegedly unlawful conduct. Florida State Conference of N.A.A.C.P. v. Browning,

   522 F.2d 1153, 1166 (11th Cir. 2008) (“plaintiffs cannot bootstrap the cost of detecting and

   challenging illegal practices into injury for standing purposes”).

       i.        Plaintiff’s Complaint does not allege an organizational injury.

            Even accepting all of Plaintiff’s allegations as true, and taking all plausible inferences in

   Plaintiff’s favor, the Complaint fails to satisfy basic pleading requirements. Plaintiff claims to have

   adequately plead organizational standing on the basis that the Defendant’s alleged “practice of,

   without any review or investigation, turning away individuals with a felony criminal record”

   required Plaintiff to “devote resources to counteract the . . . complained actions of Defendant” and

   “divert resources from . . . its counseling, outreach, and educational efforts” causing injury to the

   organization. Compl. ¶ 35, 28.

            Based on these allegations, Plaintiff has suffered an injury in its own right. However, the

   inquiry as to injury in fact does not end there as Plaintiff’s resources must have been diverted to

   counteract the allegedly illegal actions of the Defendant. See Browning, 522 F.3d at 1165. For the

   reasons stated in Section II(i) above, Plaintiff has not stated a plausible claim of unlawful



   4827-9394-1714.1                                  12
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 13 of 16




   discrimination because Plaintiff has not established the existence of an illegal policy customarily

   applied by Defendant. Absent a plausible claim of illegal acts, Plaintiff has not adequality alleged

   an organization injury via a “diversion of resources.”

       ii.       The Field Tester, and by extension, Plaintiff, does not have standing as a “tester.”

             Alternatively, even without a showing of injury to the organization itself, an organization

   may still have standing to bring suit as a representative of its members - but only when its members

   would otherwise have standing to sue in their own right. See, e.g., Warth v. Seldin, 422 U.S. 490,

   512 (1975); Doe v. Stincer, 175 F.3d 879, 882 (11th Cir. 1999). Plaintiff has no standing here

   because the Field Tester did not make a bona fide offer to rent, and was not the victim of a

   discriminatory misrepresentation. As such, he did not suffer a cognizable injury under the FHA,

   and therefore lacks individual standing to sue in his own right.

             The FHA separately prohibits discriminatory refusals to rent, 42 U.S.C. § 3604(a), as well as

   the discriminatory provision of false information about housing availability, 42 U.S.C. § 3604(d).

   Havens, 455 U.S. at 363. As the Supreme Court explained in Havens, Congress required a “bona

   fide offer” to rent or purchase for discriminatory refusals to rent under Section 3604(a), but did not

   impose a similar requirement for discriminatory misrepresentations under Section 3604(d). Havens,

   455 U.S. at 363. Although testers, by definition, do not have a “bona fide” intent to rent – therefore

   precluding standing under Section 3604(a) - the Havens Court concluded that

                [a] tester who has been the object of a misrepresentation made unlawful
                under § 804(d) has suffered injury in precisely the form the statute was
                intended to guard against, and therefore has standing to maintain a claim for
                damages under the [FHA’s] provisions.

      Id. at 364 (emphasis added).

             Applying these principles, Havens found that the black tester – who received false

   information that housing was unavailable – had standing based on the injury to her statutory right

   4827-9394-1714.1                                   13
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 14 of 16




   to truthful housing information under Section 3604(d). Id. at 374. On the other hand, the white

   tester, who was correctly told that housing was available, did not have standing because he did not

   allege “that he was the victim of a discriminatory misrepresentation,” and therefore had not

   pleaded a cause of action under Section 3604(d). Id. at 374-75.

            In this case, Plaintiff’s Field Tester and the white tester in Havens are equivalents. The

   Complaint describes using “the Field Tester” to “test” Defendant’s rental complex Compl. at ¶ 17.

   It does not allege that he made a bona fide offer to rent. See generally, Compl. ¶¶ 1-41. Because

   the Field Tester was acting as a “tester,” without an actual intent to rent, he does not have standing

   under Section 3604(a), which governs discriminatory refusals to rent and requires a “bona fide

   offer.” Havens, 455 U.S. at 373; 42 U.S.C. § 3604(a).

            Similarly, the Complaint’s failure to allege a discriminatory misrepresentation deprives the

   Field Tester, and by extension Plaintiff, of the informational injury recognized in Havens under

   Section 3604(d). The Field Tester, like the white tester in Havens, fails to state a cause of action

   under Section 3604(d) because the Complaint does not (and cannot) allege that the Field Tester was

   “the victim of a discriminatory misrepresentation.” Havens, 455 U.S. at 374-75. To the contrary, and

   views in the light most favorable to Plaintiff, and unlike in Havens, Plaintiff is alleging that the Field

   Tester was truthfully told that his felony conviction would disqualify him from available housing –

   not that he was falsely told that available housing was unavailable. Without an allegation of

   discriminatory misrepresentation, the Field Tester has failed to establish “tester” standing and

   Plaintiff has no right to bring an action on his behalf. Accordingly, Plaintiff lacks the adequate

   constitutional standing to bring forth this claim.

                                              CONCLUSION




   4827-9394-1714.1                                   14
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 15 of 16




            Plaintiff’s Amended Complaint fails to state a claim for unlawful disparate impact as the

   allegations concerning a single encounter are insufficient to create a policy and, even if they were

   sufficient to create a policy, the Complaint lacks the requisite factual allegations to establish that

   any alleged policy has a disparate impact on a protected class. Moreover, even if Plaintiff did

   allege sufficient facts to set forth a plausible claim for unlawful disparate impact, Plaintiff’s

   Complaint must nevertheless be dismissed for a failure to plead standing under the Fair Housing

   Act.

            WHEREFORE, Defendant respectfully requests that the Court enter an Order: (1)

   dismissing Plaintiff’s Amended Complaint in its entirety; (2) awarding Defendant its reasonable

   fees and costs associated with bringing this motion; and (3) awarding such further relief as the

   Court deems just and proper.


    Dated: January 4, 2021                             Respectfully submitted,

                                                       Lewis Brisbois Bisgaard & Smith LLP
                                                       110 SE 6th Street, Suite 2600
                                                       Ft. Lauderdale, Florida 33301
                                                       Telephone: 954-728-1280
                                                       Facsimile: 954-728-1282

                                                       /s/ Andrea S. de Ona
                                                       Jonathan A. Beckerman, Esq. (FBN 568252)
                                                       Jonathan.Beckerman@lewisbrisbois.com
                                                       Miguel A. Morel, Esq. (FBN 89163)
                                                       Miguel.Morel@Lewisbrisbois.com
                                                       Christopher T. Perré, Esq. (FBN 123902)
                                                       Christopher.Perre@lewisbrisbois.com
                                                       Andrea S. de Ona, Esq. (FBN 1019568)
                                                       Andrea.deona@lewisbrisbois.com

                                                       Counsel for Defendant


                                    CERTIFICATE OF SERVICE



   4827-9394-1714.1                                 15
Case 1:20-cv-24109-DPG Document 22 Entered on FLSD Docket 01/04/2021 Page 16 of 16




            I HEREBY CERTIFY that on January 4, 2021, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record identified on the attached Service List via

   transmission of Notice of Electronic Filing generated by CM/ECF and Electronic Mail.


                                              /s/ Andrea S. de Ona
                                               Andrea S. de Ona, Esq.




   4827-9394-1714.1                             16
